MOORE, Circuit Judge
(dissenting):
The Court’s opinion appears to contain two findings of violations of La-Reau’s Eighth Amendment rights. The Court clearly says that it believes the conditions in the strip cell fall below the Constitutional minimum. In footnote six, however, the Court adds:
Even if the strip cell could be justified for serious offenses, it was a grossly severe penalty for LaReau’s offense.
I believe the Court errs in both of these holdings.
The majority focuses on two aspects of strip cell confinement which they believe combine to violate the minimum standards of the Eighth Amendment. The “Chinese toilet” and the almost continuous darkness are said to have severed LaReau’s “contact with reality” and to have “seriously threatened [his] physical and mental soundness. . ” Wright v. McMann1 and Sostre v. McGinnis 2 are cited to support this conclusion. Each of these cases involved fundamentally different factual situations; neither supports this decision.
Wright involved two separate strip cell incarcerations of twenty-one and thirty-three days. In addition, the conditions of Wright’s incarceration were much more severe than those at Somers. Wright was allegedly required to stand at attention for more than fourteen hours each day, to sleep nude in an unheated cell on a rough concrete floor with the cell’s windows open to subfreezing temperatures, and to exist there amidst encrusted filth and slime deposited by previous occupants of that cell. At Somers the maximum permissible stay in the strip cell was eight days.3 LaReau does not claim to have spent even this much time there.4 Furthermore, LaReau was never forced to stand at attention or sleep nude on a freezing concrete floor. (At Somers a mattress is provided in the strip cell for seventeen hours each day.) It is also clear that the Somers strip cell was relatively antiseptic when compared to the cell in Wright, which was said to have been covered with the accumulated bodily wastes of its numerous previous occupants. I think it obvious that the allegations in Wright go far beyond the conditions actually experienced by La-Reau.
The Court states that the conditions in the Somers strip cell fell below the minimum standards set forth in Sostre v. McGinnis.5 -While this may be true with respect to some of these standards, it is also true that the Sostre standards were never meant to be applied to strip cells.
The Sostre opinion concerned “punitive segregation” (a less restrictive, less punitive status than the strip cell), and the standards there enunciated were issued in the context of confinements of extensive duration; Sostre had been confined to punitive segregation for more than twelve months. Surely the minimum standards for a less restrictive mode of incarceration should not be applied so as to prohibit strip cell confinements altogether. At the least, it is clear that the Sostre Court never intend*981ed such a prohibition.6 LaReau was placed in the strip cell for violating prison rules applicable to the “administrative segregation” section of the Somers facility. The Sostre court, by specifying standards applicable to solitary confinement, did not intend to eliminate the possibility of disciplining inmates who violate these very rules.7 Prison authorities must have the option of imposing more restrictive rules and conditions of imprisonment than the general standards of Sostre, if only to insure that their rules implementing these standards are obeyed.
Furthermore, it should be obvious that the minimum standards for confinements which may last a year or longer must be higher than those applicable to confinements which by regulation could not be imposed for more than eight days and which at Somers averaged only five days. Sostre, too, is no authority for the decision of the Court here.
The most serious flaw in the Court’s decision is its determination that the conditions in the Somers strip cell “seriously threatened the physical and mental soundness of its unfortunate occupant.” The Court says that it accepts Judge Clarie’s “careful and detailed findings of fact.”8 These findings disclose that LaReau had seen the prison’s psychiatrist and psychologist, that the prison psychiatric department had an extensive file on LaReau — including several psychiatric evaluations — and that he was visited weekly by the prison doctor. Despite the presence of these medically trained personnel who were acquainted with LaReau and presumably aware of the possible hazards of various aspects of prison life (including the strip cell), the Court today offers its own judgment that the strip cell conditions do, as a matter of law, threaten an inmate’s health and sanity. In my opinion it is not our appellate function to ignore the findings of a Judge who, after personally viewing the conditions at Somers, found them to be neither cruel nor unusual. But it is perhaps an even more serious error to substitute for the collective medical expertise of the Somers doctors this Court’s judgment that conditions there threatened an inmate’s physical and mental soundness. Surely, such a determination should be left to those with knowledge of medicine, psychiatry, and psychology. Such medical judgment should be entitled to great weight in our Court, especially in a case such as this, where the experts also had personal knowledge of the inmate and, presumably, of the conditions he faced.
The opinion of the Court further states that even if the conditions in the strip cell were not per se cruel and unusual, confining LaReau there for the mere possession of contraband was a “grossly severe penalty”. At the time LaReau was found with his contraband he was in administrative segregation. The more innocuous items found in La-Reau’s possession 9 would not have been *982deemed contraband had he not been assigned to this special section of the prison. One of the items of contraband, however, was a rope made from towels. This would have been contraband even if LaReau had been assigned to the general prison population, since rope can be used as a weapon and as a means of escape. Since the Court finds elsewhere in its opinion that LaReau was a “would-be leader of mass prison disruption”, it would seem that his possession of a rope would not merely warrant, but demand, the strong disciplinary measures taken in this case. It must be remembered that LaReau had escaped from custody twice in the preceding seven months and that it was for these escapes that he had been placed in administrative segregation. Considering all of these factors, I have no trouble finding that the prison authorities were justified in meting out to LaReau the discipline they felt the situation required.
In my opinion this is not a proper ease for federal judicial interference in the day-to-day administration of a state prison.10 There are, of course, occasions when the Federal Courts must step in to protect the Constitutional rights of prisoners. See e. g., Martinez v. Mancusi, 443 F.2d 921 (2d Cir. 1970), cert. denied, 401 U.S. 983 (1971). But here we have a prisoner assigned to a section of Somers set aside for trouble-making inmates, who was found to possess escape materials. This prisoner had been recaptured from his last successful escape only two months before. I cannot agree that under these circumstances we, who are not responsible for administering prisons, should interfere with the judgment of those who are charged with this responsibility.11 These prison officials are experienced in such matters and familiar with all the facts and circumstances surrounding any particular incident. I believe this makes them much better able to make judgments as to the proper type and duration of disciplinary measures than judges ensconced in the quietude of a Federal Courthouse. In short, the Warden at Somers does not presume to tell us how to solve our problems; I do not think that we are qualified to solve his. Short of the grossest violation of Constitutional rights we should stay within the field of our own competence and not be parties to a possible third escape.
I would affirm.

. 387 F.2d 519 (2d Cir. 1967).


. 442 F.2d 178 (2d Cir. 1971), cert. denied, 404 U.S. 1049, cert. denied, 405 U.S. 978 (1972).


. The Commissioner of the Connecticut Department of Corrections can, on application, extend this time. He testified at trial that no such application had ever been made.


. LaReau spent from February 6, 1970, to February 11, 1970, in the strip cell.


. See note seven to the Court’s opinion.


. In Sostre the Court said:
For a Federal Court, however, to place a punishment beyond the power of a state to impose on an inmate is a drastic interference with the state’s free political and administrative processes.
442 F.2d at 191.


. It is not clear that the “solitary confinement” or “punitive segregation” status in Sostre (which dealt with a New York state prison) is precisely analogous to the “administrative segregation” status in Connecticut’s prisons. It is clear, however, that the Sostre court was not dealing with the most severe form of disciplinary segregation in the New York State prison system. Compare Sostre v. McGinnis, supra, with Wright v. McMann, supra. The strip cell confinement we are considering here is the most severe mode of confinement at Somers. There is absolutely no indication in Sostre that the Court was there establishing the minimum Constitutional standards for all forms of incarceration.


. See note three to the Court’s opinion.


. These items included a newspaper, a magazine, a pencil, instant coffee, and Preem. LaReau v. MacDougall, 354 F.Supp. 1133 (D.Conn.1971).


. I believe the majority ignores the clear import of the cases in this Circuit and in the Supreme Court when it finds that this case warrants federal court interference with the operation of the Somers prison. “There is no doubt that discipline and administration of state detention facilities are state functions. They are subject to federal authority only where paramount federal constitutional or statutory rights supervene.” Johnson v. Avery, 393 U.S. 483, 486 (1969). “States should be given broad discretion to determine which of a variety of possible rehabilitative and disciplinary techniques will be most effective with a given prisoner in a given situation.” Baldwin v. Smith, 446 F.2d 1043, 1044 (2d Cir. 1971).


. In Sostre v. McGinnis, supra, the Court said:
It is not only that we, trained as judges, lack expertise in prison administration. Even a lifetime of study in prison administration and several advanced degrees in the field would not qualify us as a federal court to command state officials to shun a policy that they have decided is suitable because to us the choice may seem unsound or personally repugnant.
442 F.2d at 191 (emphasis in original).